Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	Upon consideration of the amended specification, drawings, and claims, all previous objections thereto, as well as the rejections to Claims 16 and 17 under 35 U.S.C. 112(b), are hereby withdrawn. However, upon consideration of the amended abstract, the objection thereto for containing implied phraseology is maintained due to the phrase “The invention is oriented to” in line 1.
	Upon consideration of the amended claims to replace the limitation “a work supplying device” with its equivalent structure of “feed rolls”, the 112(f) interpretation of this limitation is withdrawn. However, the 112(f) limitation of “a controlling device configured to control the moving apparatus” is maintained. Examiner recognizes that “a controller” is not considered to be a nonce term, as decided by the case law cited by the Applicant, but the claim limitation in question is “a controlling device,” not “a controller,” and the term “device” is considered to be a nonce term. There are many kinds of devices that can control a moving apparatus such as that of the claimed invention, including but not limited to a computer/processor with automated functionality and manual switches activated by an operator, so it is not clear what kind of device is performing the function of controlling the moving apparatus in the invention of the instant application. As neither the specification nor the drawings shines more light on the equivalent structure of the controlling device, the 112(b) rejections to Claims 1, 5, 11, and 15 are also maintained.
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
In response to Applicant's argument on pages 14-15 of the Remarks that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., press-forming a material in which a plurality of electrode layers have been baked on a metal foil and protecting the edges of the material) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims as set forth merely recite a roll press machine, a controlling system for a roll press machine, and a controlling method of controlling a roll press machine, in which the side rolls of the roll press machine are arranged for consolidating a work. The characteristics of the work being consolidated are not recited; regardless, since the work being consolidated is merely a workpiece that is processed by the device and method, it is not a part of the claimed invention itself, and thus is not given patentable weight. The roll press machine of Choi is capable of performing the function of consolidating a work such as a material in which a plurality of electrode layers have been baked on a metal foil, so even if this was added to the claim, the rejection would still be maintained. Likewise, the claims as currently set forth do not recite anything about protecting the edges of the work being consolidated, but since the roll press machine of Choi functions in the same way as the claimed invention, this goal will be achieved.
Applicant further argues that due to the disclosed speed of the hydraulic cylinder and the feed rate of the material to be consolidated, the roll press machine of Choi could not be used with a first predetermined distance being within a range from 0.001mm to 3.000 mm. Examiner respectfully disagrees. Applicant correctly states that the steel plate of Choi would travel 3 mm in 0.0015 seconds, and that the hydraulic cylinder would only travel 0.0075 mm in this time, but there is no disclosure of the height at which said hydraulic cylinder starts, so if the machine is designed for a first predetermined distance of 0.001-3.0 mm, one skilled in the art would find it obvious to have the initial position of the hydraulic cylinder be suitable for the selected first predetermined distance (i.e. 0.0075 mm above the height required for the chosen consolidation gap size). Further, Choi discloses a response time of 50 ns (page 3 line 107), so there is virtually no time delay as the hydraulic cylinder adjusts to the desired height. The rejection in view of Choi is therefore maintained.
In response to the Applicant’s argument on pages 15-16 that the rationale for rejecting Claims 5, 15, and 22 as being unpatentable over Choi, Examiner would like to clarify that the cited passages respectively disclose:
Page 3 lines 81-86: hydraulic cylinder 140 (i.e. moving apparatus) is moved according to the roll pass schedule by hydraulic controller 130 (i.e. controlling device), and the control reference value within said roll pass schedule is calculated based on roll force feedback (i.e. the controlling device controls the moving apparatus based on detection results of the load sensor).
Page 3 lines 102-105: hydraulic cylinder 140 (i.e. moving apparatus), which is connected to the upper work roll (see Figure 1) performs an up/down operation to control the opening and closing of the roll gap (i.e. the moving apparatus is configured to move the upper side roll relative to the lower side roll to control a gap therebetween).
Page 3 lines 112-114: load cell 160 (i.e. load sensor) detects a roll load, which is used to calculate a pass schedule, which is the program that defines the roll gap at different stages of operation (i.e. facilitates the controlling of the size of the gap based on detection results by the load sensor).
Page 5 lines 176-177: the rolling load in the front end (i.e. at the front edge of the work) is comparatively large compared to other points in the operation (i.e. a load increase per unit time is observed). This is detected by the load cell, which, as discussed above, is used to calculate a pass schedule; thus the size of the gap is controlled based on detection results by the load sensor.
The rejections to Claims 5, 15, and 22 as being unpatentable over Choi are therefore maintained, as Choi discloses all of the limitations in question.

Claim Objections
Claim 5 is objected to because of the following informality:  in line 4, “the side roll” should be amended to “the one side roll” in order to maintain consistency with the rest of the claim language. Examiner notes that the original claim recited “the one side roll” but the amended claim removed the word “one”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 5, 11, and 15, the limitation “a controlling device configured to control the moving apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Examiner notes that the specification discloses that the various position and load sensors are connected to the controlling device, and that the controlling device controls the electric motors in each embodiment, but does not provide any structure with which this is carried out. Further, in the drawings controlling device 35 is only represented by a box with no further structural components. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 3-4, 6-10, 13-14, and 16-17 are rejected by virtue of their dependences upon Claims 1, 5, and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9, 11, 13-16, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., hereinafter Choi (KR 20100078816), in view of Dowsing et al., hereinafter Dowsing (US 3,712,095). For text citations of Choi, refer to the machine translation provided as Non-Patent Literature provided with the Office action mailed 04/11/2022.
Regarding Claim 1, Choi discloses (Figure 1) a roll press machine comprising: a one side roll (upper work roll WR) and another side roll (lower work roll WR) arranged opposite to each other for consolidating a work (slab), a moving apparatus (hydraulic cylinder 140) configured to move the one side roll and/or the other side roll relative to each other to control a gap between the one side roll and the other side roll (page 3 lines 102-105), feed rolls configured to supply the work through the gap (support rollers shown on either side of lower work roll WR in Figure 1), a position sensor (load cell 160) configured to detect a position of a front edge of the work supplied into the gap by the feed rolls (page 3 line 112; the load cell detects a roll load, i.e. it detects the front edge of the work contacting the work rolls, which corresponds to a position of the front edge of the work), and a controlling device (hydraulic controller 130) configured to control the moving apparatus based on detection results by the position sensor (page 3 lines 81-86), wherein the controlling device is configured to control the moving apparatus in such a manner that the gap is coincided with a consolidating gap (roll gap corresponding to target thickness hg, see Figure 5) at a timing when the front edge of the work has passed through a narrowest position of the gap by a first predetermined distance (control length L, see Figure 5) and that the gap is maintained larger than the consolidation gap until the front edge of the work has passed through the narrowest position of the gap by the first predetermined distance (as evidenced by the shape of the work shown in Figure 5). Examiner note: the claim as set forth does not specify what kind of sensor the position sensor is (i.e. optical, pressure, proximity, etc.), so the load cell of Choi, which detects a parameter that corresponds to a position of the front edge of the work, meets this limitation of the claim.
Choi does not explicitly disclose a one side roll supporting part configured to support the one side roll in such a manner that the one side roll is rotatable and another side roll supporting part configured to support the other side roll in such a manner that the other side roll is rotatable, but one skilled in the art would recognize that each of the two side rolls of Choi must be rotatably supported by some manner of supporting part in order for the roll press machine to function as intended. Choi does not disclose that the moving apparatus uses an electric motor to move the side roll supporting part(s) to control the gap between the rolls; the moving apparatus disclosed by Choi is a hydraulic cylinder. Dowsing teaches (Figure 1) a rolling machine comprising: a one side roll (vertical roll 12) and another side roll (vertical roll 13) arranged opposite to each other for consolidating a work (slab 25), a one side roll supporting part (roll carriage 14) configured to support the one side roll in such a manner that the one side roll is rotatable, another side roll supporting part (roll carriage 15) configured to support the other side roll in such a manner that the other side roll is rotatable, and a moving apparatus using an electric motor (motor 33) and configured to move the one side roll supporting part and/or the other side roll supporting part relative to each other to control a gap between the one side roll and the other side roll (column 3 lines 61-65). As this moving apparatus using an electric motor performs the same function, i.e. controlling the gap between the work rolls, as the moving apparatus not using an electric motor disclosed by Choi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the moving apparatus in the roll press machine disclosed by Choi such that it uses an electric motor, as taught by Dowsing, to perform the function of moving the one side roll supporting part and/or the other side roll supporting part relative to each other to control a gap between the one side roll and the other side roll.
Further regarding Claim 1, Choi is silent to the value of the first predetermined distance. However, one skilled in the art would understand that the selection of the first predetermined distance will be dependent upon the sizes of the roll press machine and the work, the operating parameters, and the desired dimensions of the final product. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the roll press machine disclosed by Choi and modified by Dowsing such that the first predetermined distance is within a range of 0.001 mm to 3.000 mm, because such selection thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering and design practices.
Regarding Claim 3, Choi discloses (Figure 1) the position sensor (load cell 160) is also configured to detect a position of a rear edge of the work supplied into the gap by the feed rolls (page 3 line 112; the load cell detects a roll load, i.e. it detects the rear edge of the work contacting the work rolls, which corresponds to a position of the rear edge of the work), and the controlling device (hydraulic controller 130) is configured to control the moving apparatus (hydraulic cylinder 140) in such a manner that the gap is maintained to the consolidation gap (roll gap corresponding with target thickness hg, see Figure 5) until the rear edge of the work has arrived at a position of a second predetermined distance (control length L, see Figure 5) toward the narrowest position of the gap and that the gap is set larger than the consolidation gap at a timing when the rear edge of the work has arrived at the position of the second predetermined distance toward the narrowest position of the gap (as evidenced by the shape of the work shown in Figure 5).
Regarding Claim 4, Choi is silent to the value of the second predetermined distance. However, one skilled in the art would understand that the selection of the second predetermined distance will be dependent upon the sizes of the roll press machine and the work, the operating parameters, and the desired dimensions of the final product. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the roll press machine disclosed by Choi and modified by Dowsing such that the second predetermined distance is within a range of 0.001 mm to 3.000 mm, because such selection thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering and design practices.
Regarding Claim 5, Choi discloses (Figure 1) a roll press machine comprising: a one side roll (upper work roll WR) and another side roll (lower work roll WR) arranged opposite to each other for consolidating a work (slab), a moving apparatus (hydraulic cylinder 140) configured to move the one side roll and/or the other side roll relative to each other to control a gap between the one side roll and the other side roll (page 3 lines 102-105), feed rolls configured to supply the work through the gap (support rollers shown on either side of lower work roll WR in Figure 1), a load sensor (load cell 160) configured to detect a load of the one side roll and/or the other side roll (page 3 line 112), and a controlling device (hydraulic controller 130) configured to control the moving apparatus based on detection results by the load sensor (page 3 lines 81-86), wherein the controlling device is configured to control the moving apparatus, while the feed rolls are operated, in such a manner that the gap is maintained larger than a consolidation gap (roll gap corresponding to target thickness hg, see Figure 5) until the load sensor has detected a predetermined load increase per unit time and that the gap starts being reduced to the consolidation gap at a timing when the load sensor has detected the predetermined load increase per unit time (page 3 lines 112-114, page 5 lines 176-177; the load cell detects a comparatively large load at the front end, i.e. a predetermined load increase per unit time, and then calculates/implements a pass schedule, i.e. adjusts the roll gap as needed to achieve the shape of the work shown in Figure 5, which includes reducing it to the gap corresponding with target thickness hg).
Choi does not explicitly disclose a one side roll supporting part configured to support the one side roll in such a manner that the one side roll is rotatable and another side roll supporting part configured to support the other side roll in such a manner that the other side roll is rotatable, but one skilled in the art would recognize that each of the two side rolls of Choi must be rotatably supported by some manner of supporting part in order for the roll press machine to function as intended. Choi does not disclose that the moving apparatus uses an electric motor to move the side roll supporting part(s) to control the gap between the rolls; the moving apparatus disclosed by Choi is a hydraulic cylinder. Dowsing teaches (Figure 1) a rolling machine comprising: a one side roll (vertical roll 12) and another side roll (vertical roll 13) arranged opposite to each other for consolidating a work (slab 25), a one side roll supporting part (roll carriage 14) configured to support the one side roll in such a manner that the one side roll is rotatable, another side roll supporting part (roll carriage 15) configured to support the other side roll in such a manner that the other side roll is rotatable, and a moving apparatus using an electric motor (motor 33) and configured to move the one side roll supporting part and/or the other side roll supporting part relative to each other to control a gap between the one side roll and the other side roll (column 3 lines 61-65). As this moving apparatus using an electric motor performs the same function, i.e. controlling the gap between the work rolls, as the moving apparatus not using an electric motor disclosed by Choi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the moving apparatus in the roll press machine disclosed by Choi such that it uses an electric motor, as taught by Dowsing, to perform the function of moving the one side roll supporting part and/or the other side roll supporting part relative to each other to control a gap between the one side roll and the other side roll.
Regarding Claim 6, Choi is silent to the value of the predetermined load increase per unit time. However, one skilled in the art would understand that the selection of the predetermined load increase per unit time will be dependent upon the sizes of the roll press machine and the work, the operating parameters, and the desired dimensions of the final product. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the roll press machine disclosed by Choi and modified by Dowsing such that t the predetermined load increase per unit time is set within a range of 100 N/msec to 1000 N/msec, because such selection thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering and design practices.
Regarding Claim 7, Choi discloses (Figure 1) the controlling device (hydraulic controller 130) is configured to control the moving apparatus (hydraulic cylinder 140), while the feed rolls are operated after the gap has finished being reduced to the consolidation gap (roll gap corresponding to target thickness hg, see Figure 5), in such a manner that the gap is maintained to the consolidation gap until the load sensor has detected a predetermined load decrease per unit time and that the gap starts being returned to an original state thereof larger than the consolidation gap at a timing when the load sensor has detected the predetermined load decrease per unit time (page 3 lines 112-114, page 5 lines 176-177; the load cell detects a comparatively small load at the rear end, i.e. a predetermined load decrease per unit time, and then calculates/implements a pass schedule, i.e. adjusts the roll gap as needed to achieve the shape of the work shown in Figure 5, which includes increasing it to an original state thereof larger than the gap corresponding with target thickness hg).
Regarding Claim 8, Choi is silent to the value of the predetermined load decrease per unit time. However, one skilled in the art would understand that the selection of the predetermined load decrease per unit time will be dependent upon the sizes of the roll press machine and the work, the operating parameters, and the desired dimensions of the final product. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the roll press machine disclosed by Choi and modified by Dowsing such that t the predetermined load decrease per unit time is set within a range of 100 N/msec to 1000 N/msec, because such selection thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering and design practices.
Regarding Claim 9, Choi discloses (Figure 5) that the consolidation gap (roll gap corresponding to target thickness hg) is a constant value (evidenced by the shape of the work shown in Figure 5), but is silent to the value of the consolidation gap in relation to the work before consolidation. However, one skilled in the art would understand that the selection of the value of the consolidation gap will be dependent upon the sizes of the roll press machine and the work, the operating parameters, and the desired dimensions of the final product. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the roll press machine disclosed by Choi and modified by Dowsing such that the consolidation gap is a constant value within a range of 70% to 90% of a thickness of the work before consolidation, because such selection thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering and design practices.
Regarding Claim 11, Choi discloses (Figure 1) a controlling system for a roll press machine, the roll press machine including: a one side roll (upper work roll WR) and another side roll (lower work roll WR) arranged opposite to each other for consolidating a work (slab), a moving apparatus (hydraulic cylinder 140) configured to move the one side roll and/or the other side roll relative to each other to control a gap between the one side roll and the other side roll (page 3 lines 102-105), feed rolls configured to supply the work through the gap (support rollers shown on either side of lower work roll WR in Figure 1); the controlling system comprising: a position sensor (load cell 160) configured to detect a position of a front edge of the work supplied into the gap by the feed rolls (page 3 line 112; the load cell detects a roll load, i.e. it detects the front edge of the work contacting the work rolls, which corresponds to a position of the front edge of the work), and a controlling device (hydraulic controller 130) configured to control the moving apparatus based on detection results by the position sensor (page 3 lines 81-86), wherein the controlling device is configured to control the moving apparatus in such a manner that the gap is coincided with a consolidating gap (roll gap corresponding to target thickness hg, see Figure 5) at a timing when the front edge of the work has passed through a narrowest position of the gap by a first predetermined distance (control length L, see Figure 5) and that the gap is maintained larger than the consolidation gap until the front edge of the work has passed through the narrowest position of the gap by the first predetermined distance (as evidenced by the shape of the work shown in Figure 5). Examiner note: the claim as set forth does not specify what kind of sensor the position sensor is (i.e. optical, pressure, proximity, etc.), so the load cell of Choi, which detects a parameter that corresponds to a position of the front edge of the work, meets this limitation of the claim.
Choi does not explicitly disclose that the roll press machine includes a one side roll supporting part configured to support the one side roll in such a manner that the one side roll is rotatable and another side roll supporting part configured to support the other side roll in such a manner that the other side roll is rotatable, but one skilled in the art would recognize that each of the two side rolls of Choi must be rotatably supported by some manner of supporting part in order for the roll press machine to function as intended. Choi does not disclose that the moving apparatus uses an electric motor to move the side roll supporting part(s) to control the gap between the rolls; the moving apparatus disclosed by Choi is a hydraulic cylinder. Dowsing teaches (Figure 1) a rolling machine comprising: a one side roll (vertical roll 12) and another side roll (vertical roll 13) arranged opposite to each other for consolidating a work (slab 25), a one side roll supporting part (roll carriage 14) configured to support the one side roll in such a manner that the one side roll is rotatable, another side roll supporting part (roll carriage 15) configured to support the other side roll in such a manner that the other side roll is rotatable, and a moving apparatus using an electric motor (motor 33) and configured to move the one side roll supporting part and/or the other side roll supporting part relative to each other to control a gap between the one side roll and the other side roll (column 3 lines 61-65). As this moving apparatus using an electric motor performs the same function, i.e. controlling the gap between the work rolls, as the moving apparatus not using an electric motor disclosed by Choi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the moving apparatus in the roll press machine disclosed by Choi such that it uses an electric motor, as taught by Dowsing, to perform the function of moving the one side roll supporting part and/or the other side roll supporting part relative to each other to control a gap between the one side roll and the other side roll.
Further regarding Claim 11, Choi is silent to the value of the first predetermined distance. However, one skilled in the art would understand that the selection of the first predetermined distance will be dependent upon the sizes of the roll press machine and the work, the operating parameters, and the desired dimensions of the final product. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the roll press machine disclosed by Choi and modified by Dowsing such that the first predetermined distance is within a range of 0.001 mm to 3.000 mm, because such selection thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering and design practices.
Regarding Claim 13, Choi discloses (Figure 1) the position sensor (load cell 160) is also configured to detect a position of a rear edge of the work supplied into the gap by the feed rolls (page 3 line 112; the load cell detects a roll load, i.e. it detects the rear edge of the work contacting the work rolls, which corresponds to a position of the rear edge of the work), and the controlling device (hydraulic controller 130) is configured to control the moving apparatus (hydraulic cylinder 140) in such a manner that the gap is maintained to the consolidation gap (roll gap corresponding with target thickness hg, see Figure 5) until the rear edge of the work has arrived at a position of a second predetermined distance (control length L, see Figure 5) toward the narrowest position of the gap and that the gap is set larger than the consolidation gap at a timing when the rear edge of the work has arrived at the position of the second predetermined distance toward the narrowest position of the gap (as evidenced by the shape of the work shown in Figure 5).
Regarding Claim 14, Choi is silent to the value of the second predetermined distance. However, one skilled in the art would understand that the selection of the second predetermined distance will be dependent upon the sizes of the roll press machine and the work, the operating parameters, and the desired dimensions of the final product. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the roll press machine disclosed by Choi and modified by Dowsing such that the second predetermined distance is within a range of 0.001 mm to 3.000 mm, because such selection thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering and design practices.
Regarding Claim 15, Choi discloses (Figure 1) a controlling system for a roll press machine, the roll press machine including: a one side roll (upper work roll WR) and another side roll (lower work roll WR) arranged opposite to each other for consolidating a work (slab), a moving apparatus (hydraulic cylinder 140) configured to move the one side roll and/or the other side roll relative to each other to control a gap between the one side roll and the other side roll (page 3 lines 102-105), feed rolls configured to supply the work through the gap (support rollers shown on either side of lower work roll WR in Figure 1); the controlling system comprising: a load sensor (load cell 160) configured to detect a load of the one side roll and/or the other side roll (page 3 line 112), and a controlling device (hydraulic controller 130) configured to control the moving apparatus based on detection results by the load sensor (page 3 lines 81-86), wherein the controlling device is configured to control the moving apparatus, while the feed rolls are operated, in such a manner that the gap is maintained larger than a consolidation gap (roll gap corresponding to target thickness hg, see Figure 5) until the load sensor has detected a predetermined load increase per unit time and that the gap starts being reduced to the consolidation gap at a timing when the load sensor has detected the predetermined load increase per unit time (page 3 lines 112-114, page 5 lines 176-177; the load cell detects a comparatively large load at the front end, i.e. a predetermined load increase per unit time, and then calculates/implements a pass schedule, i.e. adjusts the roll gap as needed to achieve the shape of the work shown in Figure 5, which includes reducing it to the gap corresponding with target thickness hg).
Choi does not explicitly disclose that the roll press machine includes a one side roll supporting part configured to support the one side roll in such a manner that the one side roll is rotatable and another side roll supporting part configured to support the other side roll in such a manner that the other side roll is rotatable, but one skilled in the art would recognize that each of the two side rolls of Choi must be rotatably supported by some manner of supporting part in order for the roll press machine to function as intended. Choi does not disclose that the moving apparatus uses an electric motor to move the side roll supporting part(s) to control the gap between the rolls; the moving apparatus disclosed by Choi is a hydraulic cylinder. Dowsing teaches (Figure 1) a rolling machine comprising: a one side roll (vertical roll 12) and another side roll (vertical roll 13) arranged opposite to each other for consolidating a work (slab 25), a one side roll supporting part (roll carriage 14) configured to support the one side roll in such a manner that the one side roll is rotatable, another side roll supporting part (roll carriage 15) configured to support the other side roll in such a manner that the other side roll is rotatable, and a moving apparatus using an electric motor (motor 33) and configured to move the one side roll supporting part and/or the other side roll supporting part relative to each other to control a gap between the one side roll and the other side roll (column 3 lines 61-65). As this moving apparatus using an electric motor performs the same function, i.e. controlling the gap between the work rolls, as the moving apparatus not using an electric motor disclosed by Choi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the moving apparatus in the roll press machine disclosed by Choi such that it uses an electric motor, as taught by Dowsing, to perform the function of moving the one side roll supporting part and/or the other side roll supporting part relative to each other to control a gap between the one side roll and the other side roll.
Regarding Claim 16, Choi discloses (Figure 5) that the consolidation gap (roll gap corresponding to target thickness hg) is a constant value (evidenced by the shape of the work shown in Figure 5), but is silent to the value of the consolidation gap in relation to the work before consolidation. However, one skilled in the art would understand that the selection of the value of the consolidation gap will be dependent upon the sizes of the roll press machine and the work, the operating parameters, and the desired dimensions of the final product. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the roll press machine disclosed by Choi and modified by Dowsing such that the consolidation gap is a constant value within a range of 70% to 90% of a thickness of the work before consolidation, because such selection thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering and design practices.
Regarding Claim 18, Choi discloses (Figure 1) a controlling method of controlling a roll press machine, the roll press machine including: a one side roll (upper work roll WR) and another side roll (lower work roll WR) arranged opposite to each other for consolidating a work (slab), a moving apparatus (hydraulic cylinder 140) configured to move the one side roll and/or the other side roll relative to each other to control a gap between the one side roll and the other side roll (page 3 lines 102-105), feed rolls configured to supply the work through the gap (support rollers shown on either side of lower work roll WR in Figure 1); the controlling method including the steps of: detecting a position of a front edge of the work supplied into the gap by the feed rolls (page 3 line 112; the load cell detects a roll load, i.e. it detects the front edge of the work contacting the work rolls, which corresponds to a position of the front edge of the work), and controlling the moving apparatus based on detection results by the detecting step (page 3 lines 81-86), wherein in the controlling step, the gap is set to a consolidating gap (roll gap corresponding to target thickness hg, see Figure 5) at a timing when the front edge of the work has passed through a narrowest position of the gap by a first predetermined distance (control length L, see Figure 5) and that the gap is maintained larger than the consolidation gap until the front edge of the work has passed through the narrowest position of the gap by the first predetermined distance (as evidenced by the shape of the work shown in Figure 5).
Choi does not explicitly disclose that the roll press machine includes a one side roll supporting part configured to support the one side roll in such a manner that the one side roll is rotatable and another side roll supporting part configured to support the other side roll in such a manner that the other side roll is rotatable, but one skilled in the art would recognize that each of the two side rolls of Choi must be rotatably supported by some manner of supporting part in order for the roll press machine to function as intended. Choi does not disclose that the moving apparatus uses an electric motor to move the side roll supporting part(s) to control the gap between the rolls; the moving apparatus disclosed by Choi is a hydraulic cylinder. Dowsing teaches (Figure 1) a rolling machine comprising: a one side roll (vertical roll 12) and another side roll (vertical roll 13) arranged opposite to each other for consolidating a work (slab 25), a one side roll supporting part (roll carriage 14) configured to support the one side roll in such a manner that the one side roll is rotatable, another side roll supporting part (roll carriage 15) configured to support the other side roll in such a manner that the other side roll is rotatable, and a moving apparatus using an electric motor (motor 33) and configured to move the one side roll supporting part and/or the other side roll supporting part relative to each other to control a gap between the one side roll and the other side roll (column 3 lines 61-65). As this moving apparatus using an electric motor performs the same function, i.e. controlling the gap between the work rolls, as the moving apparatus not using an electric motor disclosed by Choi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method disclosed by Choi such that the moving apparatus in the roll press machine uses an electric motor, as taught by Dowsing, to perform the function of moving the one side roll supporting part and/or the other side roll supporting part relative to each other to control a gap between the one side roll and the other side roll.
Further regarding Claim 18, Choi is silent to the value of the first predetermined distance. However, one skilled in the art would understand that the selection of the first predetermined distance will be dependent upon the sizes of the roll press machine and the work, the operating parameters, and the desired dimensions of the final product. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the roll press machine disclosed by Choi and modified by Dowsing such that the first predetermined distance is within a range of 0.001 mm to 3.000 mm, because such selection thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering and design practices.
Regarding Claim 20, Choi discloses (Figure 1) in the detecting step, a position of a rear edge of the work supplied into the gap by the feed rolls is also detected (page 3 line 112; the load cell detects a roll load, i.e. it detects the rear edge of the work contacting the work rolls, which corresponds to a position of the rear edge of the work), and in the controlling step, the gap is maintained to the consolidation gap (roll gap corresponding to target thickness hg, see Figure 5) until the rear edge of the work has arrived at a position of a second predetermined distance (control length L, see Figure 5) toward the narrowest position of the gap and that the gap is set larger than the consolidation gap at a timing when the rear edge of the work has arrived at the position of the second predetermined distance toward the narrowest position of the gap (as evidenced by the shape of the work shown in Figure 5).
Regarding Claim 21, Choi is silent to the value of the second predetermined distance. However, one skilled in the art would understand that the selection of the second predetermined distance will be dependent upon the sizes of the roll press machine and the work, the operating parameters, and the desired dimensions of the final product. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the roll press machine disclosed by Choi and modified by Dowsing such that the second predetermined distance is within a range of 0.001 mm to 3.000 mm, because such selection thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering and design practices.
Regarding Claim 22, Choi discloses (Figure 1) a controlling method of controlling a roll press machine, the roll press machine including: a one side roll (upper work roll WR) and another side roll (lower work roll WR) arranged opposite to each other for consolidating a work (slab), a moving apparatus (hydraulic cylinder 140) configured to move the one side roll and/or the other side roll relative to each other to control a gap between the one side roll and the other side roll (page 3 lines 102-105), feed rolls configured to supply the work through the gap (support rollers shown on either side of lower work roll WR in Figure 1); the controlling method including the steps of: detecting a load of the one side roll and/or the other side roll while the feed rolls are operated (page 3 line 112), and controlling the moving apparatus based on detection results by the detecting step (page 3 lines 81-86), wherein in the controlling step, while the feed rolls are operated, the gap is maintained larger than a consolidation gap (roll gap corresponding to target thickness hg, see Figure 5) until a predetermined load increase per unit time has been detected and that the gap starts being reduced to the consolidation gap at a timing when the predetermined load increase per unit time has been detected (page 3 lines 112-114, page 5 lines 176-177; the load cell detects a comparatively large load at the front end, i.e. a predetermined load increase per unit time, and then calculates/implements a pass schedule, i.e. adjusts the roll gap as needed to achieve the shape of the work shown in Figure 5, which includes reducing it to the gap corresponding with target thickness hg).
Choi does not explicitly disclose that the roll press machine includes a one side roll supporting part configured to support the one side roll in such a manner that the one side roll is rotatable and another side roll supporting part configured to support the other side roll in such a manner that the other side roll is rotatable, but one skilled in the art would recognize that each of the two side rolls of Choi must be rotatably supported by some manner of supporting part in order for the roll press machine to function as intended. Choi does not disclose that the moving apparatus uses an electric motor to move the side roll supporting part(s) to control the gap between the rolls; the moving apparatus disclosed by Choi is a hydraulic cylinder. Dowsing teaches (Figure 1) a rolling machine comprising: a one side roll (vertical roll 12) and another side roll (vertical roll 13) arranged opposite to each other for consolidating a work (slab 25), a one side roll supporting part (roll carriage 14) configured to support the one side roll in such a manner that the one side roll is rotatable, another side roll supporting part (roll carriage 15) configured to support the other side roll in such a manner that the other side roll is rotatable, and a moving apparatus using an electric motor (motor 33) and configured to move the one side roll supporting part and/or the other side roll supporting part relative to each other to control a gap between the one side roll and the other side roll (column 3 lines 61-65). As this moving apparatus using an electric motor performs the same function, i.e. controlling the gap between the work rolls, as the moving apparatus not using an electric motor disclosed by Choi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method disclosed by Choi such that the moving apparatus in the roll press machine uses an electric motor, as taught by Dowsing, to perform the function of moving the one side roll supporting part and/or the other side roll supporting part relative to each other to control a gap between the one side roll and the other side roll.
Regarding Claim 23, Choi discloses (Figure 5) that the consolidation gap (roll gap corresponding to target thickness hg) is a constant value (evidenced by the shape of the work shown in Figure 5), but is silent to the value of the consolidation gap in relation to the work before consolidation. However, one skilled in the art would understand that the selection of the value of the consolidation gap will be dependent upon the sizes of the roll press machine and the work, the operating parameters, and the desired dimensions of the final product. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the roll press machine disclosed by Choi and modified by Dowsing such that the consolidation gap is a constant value within a range of 70% to 90% of a thickness of the work before consolidation, because such selection thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering and design practices.
Claims 10, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Dowsing as applied to Claims 1, 11, and 18, respectively, above, and further in view of Yamamoto (JP S61-172603). For text citations of Yamamoto, refer to the machine translation provided as Non-Patent Literature provided with the Office action mailed 04/11/2022.
Regarding Claim 10, Choi does not disclose that the consolidation gap is a fluctuating value. Yamamoto teaches (Figures 2 and 4c) a rolling machine (rolling mill 2) comprising two side rolls arranged opposite to each other for consolidating a work (rolled material 1), a controlling device (reduction control device 7) configured to control a moving apparatus which controls a gap between the side rolls (page 3 lines 113-114), wherein the controlling device is configured to control the moving apparatus in such a manner that the gap is coincided with a consolidating gap (roll gap corresponding to thickness t1, see Figure 3) at a timing when the front edge of the work has passed through a narrowest position of the gap by a first predetermined distance (total length of LT and ΔLT, see Figure 5) and that the gap is maintained larger than the consolidation gap until the front edge of the work has passed through the narrowest position of the gap by the first predetermined distance (evidenced by the shape of the work shown in Figure 5), wherein the consolidation gap is a value fluctuated with a frequency (evidenced by the shape of the middle portion of the work between the two end portions shown in Figure 4c). One skilled in the art would understand that the consolidation gap chosen for the roll press machine is dictated by the desired shape of the final product; if an operator wants a final product having a shape similar to that shown in Figure 4c of Yamamoto, the consolidation gap must be a value fluctuated with a frequency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roll press machine disclosed by Choi and modified by Dowsing such that the consolidation gap is a value fluctuated with a frequency, as taught by Yamamoto, in order to achieve a product having a fluctuating thickness.
Yamamoto is silent to the frequency with which the consolidation gap is fluctuated, as well as to the thickness range it is fluctuated within, but one skilled in the art would understand that the selection of these parameters will be dependent upon the sizes of the roll press machine and the work, the operating parameters, and the desired dimensions of the final product. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the roll press machine disclosed by Choi and modified by Dowsing and Yamamoto such that the consolidation gap is a value fluctuated with a frequency of 1 Hz to 10 Hz within a range of 70% to 110% of a thickness of the work before consolidation, because such selection thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering and design practices.
Regarding Claim 17, Choi does not disclose that the consolidation gap is a fluctuating value. Yamamoto teaches (Figures 2 and 4c) controlling system for a rolling machine (rolling mill 2), the rolling machine including two side rolls arranged opposite to each other for consolidating a work (rolled material 1), the controlling system comprising a controlling device (reduction control device 7) configured to control a moving apparatus which controls a gap between the side rolls (page 3 lines 113-114), wherein the controlling device is configured to control the moving apparatus in such a manner that the gap is coincided with a consolidating gap (roll gap corresponding to thickness t1, see Figure 3) at a timing when the front edge of the work has passed through a narrowest position of the gap by a first predetermined distance (total length of LT and ΔLT, see Figure 5) and that the gap is maintained larger than the consolidation gap until the front edge of the work has passed through the narrowest position of the gap by the first predetermined distance (evidenced by the shape of the work shown in Figure 5), wherein the consolidation gap is a value fluctuated with a frequency (evidenced by the shape of the middle portion of the work between the two end portions shown in Figure 4c). One skilled in the art would understand that the consolidation gap chosen for the controlling system is dictated by the desired shape of the final product; if an operator wants a final product having a shape similar to that shown in Figure 4c of Yamamoto, the consolidation gap must be a value fluctuated with a frequency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controlling system for a roll press machine disclosed by Choi and modified by Dowsing such that the consolidation gap is a value fluctuated with a frequency, as taught by Yamamoto, in order to achieve a product having a fluctuating thickness.
Yamamoto is silent to the frequency with which the consolidation gap is fluctuated, as well as to the thickness range it is fluctuated within, but one skilled in the art would understand that the selection of these parameters will be dependent upon the sizes of the roll press machine and the work, the operating parameters, and the desired dimensions of the final product. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the controlling system for the roll press machine disclosed by Choi and modified by Dowsing and Yamamoto such that the consolidation gap is a value fluctuated with a frequency of 1 Hz to 10 Hz within a range of 70% to 110% of a thickness of the work before consolidation, because such selection thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering and design practices.
Regarding Claim 24, Choi does not disclose that the consolidation gap is a fluctuating value. Yamamoto teaches (Figures 2 and 4c) a controlling method of controlling a rolling machine (rolling mill 2), the rolling machine including two side rolls arranged opposite to each other for consolidating a work (rolled material 1), the controlling method comprising the step of controlling a moving apparatus which controls a gap between the side rolls (page 3 lines 113-114), wherein in the controlling step, the gap is set to a consolidating gap (roll gap corresponding to thickness t1, see Figure 3) at a timing when the front edge of the work has passed through a narrowest position of the gap by a first predetermined distance (total length of LT and ΔLT, see Figure 5) and that the gap is maintained larger than the consolidation gap until the front edge of the work has passed through the narrowest position of the gap by the first predetermined distance (evidenced by the shape of the middle portion of the work between the two end portions shown in Figure 4c). One skilled in the art would understand that the consolidation gap chosen for the controlling method is dictated by the desired shape of the final product; if an operator wants a final product having a shape similar to that shown in Figure 4c of Yamamoto, the consolidation gap must be a value fluctuated with a frequency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controlling method of controlling a roll press machine disclosed by Choi and modified by Dowsing such that the consolidation gap is a value fluctuated with a frequency, as taught by Yamamoto, in order to achieve a product having a fluctuating thickness.
Yamamoto is silent to the frequency with which the consolidation gap is fluctuated, as well as to the thickness range it is fluctuated within, but one skilled in the art would understand that the selection of these parameters will be dependent upon the sizes of the roll press machine and the work, the operating parameters, and the desired dimensions of the final product. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the controlling method of controlling a roll press machine disclosed by Choi and modified by Dowsing and Yamamoto such that the consolidation gap is a value fluctuated with a frequency of 1 Hz to 10 Hz within a range of 70% to 110% of a thickness of the work before consolidation, because such selection thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering and design practices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725